

116 HRES 469 IH: Recognizing the 50th anniversary of the Stonewall Uprising.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 469IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Haaland (for herself, Mr. Nadler, Mr. Grijalva, Mr. Pappas, Ms. Schakowsky, Mrs. Carolyn B. Maloney of New York, Mr. Lowenthal, Mrs. Hayes, Mr. Carson of Indiana, Mr. Cicilline, Ms. Wexton, Ms. Velázquez, Mr. Engel, Mr. Pallone, Mr. Cisneros, Ms. Moore, Mr. McGovern, Mr. Pocan, Mr. Johnson of Georgia, Ms. Titus, Mr. Soto, and Mr. Quigley) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the 50th anniversary of the Stonewall Uprising.
	
 Whereas the Stonewall Inn opened on or around March 18, 1967, at 51–53 Christopher Street in Greenwich Village, New York City, New York;
 Whereas Greenwich Village and establishments like the Stonewall Inn served as a sanctuary for members of the lesbian, gay, bisexual, transgender, and queer (LGBTQ) community from persecution by police and society at large;
 Whereas, at that time, many State and local governments, including New York City, criminalized how LGBTQ people expressed their identities and their relationships;
 Whereas, at that time, LGBTQ people were frequently harassed by law enforcement, including the New York City Police Department;
 Whereas LGBTQ people had begun to stand up to such police harassment, including at Cooper Do-nuts in Los Angeles in 1959, Compton’s Cafeteria in San Francisco in 1966, and Black Cat Tavern in Los Angeles in 1967;
 Whereas, in the early morning hours of June 28, 1969, the New York City Police Department raided the Stonewall Inn and arrested many patrons of the Inn, but brave individuals, particularly transgender women of color, stood up to injustice that night;
 Whereas these strong voices sparked an uprising against the police, with confrontations and protests at the Stonewall Inn and the surrounding area lasting until July 3, 1969;
 Whereas the Stonewall Uprising empowered thousands of LGBTQ people to emerge from the shadows and come out publicly as they stood up for their community that night, putting their lives and safety at risk;
 Whereas, along with public protests in Chicago, Los Angeles, New York, Philadelphia, San Francisco, the District of Columbia, and elsewhere, the Stonewall Uprising became a catalyst for the LGBTQ civil rights movement to secure social and political equality and inspired the formation of many advocacy organizations;
 Whereas, on June 27 and 28, 1970, members of the LGBTQ community commemorated the first anniversary of Stonewall and reaffirmed the solidarity of the LGBTQ community by organizing the first Pride marches or gatherings in New York City, San Francisco, Chicago, and Los Angeles;
 Whereas the Stonewall Uprising is remembered and celebrated every year in June during LGBTQ Pride Month; Whereas, in June 2016, the Stonewall Inn and its surrounding area was declared a National Monument, becoming the first national monument to commemorate the LGBTQ civil rights movement;
 Whereas, in June 2019, World Pride will be held for the first time in the United States in New York City to commemorate the Stonewall Uprising, bringing representatives of the global LGBTQ community together to recognize these historic events;
 Whereas, on May 30, 2019, the government of New York City announced that it would dedicate a monument honoring pioneering transgender activists and key leaders in the Stonewall Uprising, Marsha P. Johnson and Sylvia Rivera, the first permanent, public monument in the world honoring transgender women;
 Whereas, on June 6, 2019, the New York City Police Commissioner issued an official apology on behalf of the New York City Police Department, stating, The actions taken by the NYPD were wrong—plain and simple.;
 Whereas, despite the progress made since the Stonewall Uprising, members of the LGBTQ community continue to experience biased policing and are still at significant risk of violence and discrimination;
 Whereas according to the annual hate crimes report of the Federal Bureau of Investigation, LGBTQ people, particularly LGBTQ people of color, continue to be the target of bias-motivated violence, and efforts to address this violence may be hindered by a continued lack of trust in law enforcement;
 Whereas at least 100 transgender individuals, primarily women of color, have been murdered in the United States since the beginning of 2015; and
 Whereas no American should have to fear being the target of violence because of who they are or who they love: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 50th anniversary of the Stonewall Uprising;
 (2)condemns violence and discrimination against members of the lesbian, gay, bisexual, transgender, and queer (LGBTQ) community and recommits itself to securing justice, equality, and well-being for LGBTQ people; and
 (3)commends the bravery, solidarity, and resiliency of the LGBTQ community in the face of violence and discrimination, both past and present.
			